
	

113 HRES 485 IH: Expressing support for “National One Love Day”.
U.S. House of Representatives
2014-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 485
		IN THE HOUSE OF REPRESENTATIVES
		
			February 14, 2014
			Mr. Ruppersberger (for himself and Mr. Sarbanes) submitted the following resolution; which was referred to the Committee on Education and the Workforce
		
		RESOLUTION
		Expressing support for National One Love Day.
	
	
		Whereas the One Love Foundation was established to honor the memory of Yeardley Reynolds Love;
		Whereas the mission of the One Love Foundation is to end relationship violence through education
			 and technology;
		Whereas Yeardley Love of Baltimore, Maryland, was an exceptional person and lacrosse player, who
			 wore the number one, and was the tragic victim of relationship violence
			 while in college at the University of Virginia;
		Whereas the vision of the One Love Foundation is to keep Yeardley’s spirit alive by promoting
			 strength of character as the premise of all of the foundation’s numerous
			 programs;
		Whereas millions of children, women, and men are abused physically by family members and others
			 with whom they are intimate;
		Whereas nearly 30 percent of all female homicide victims were killed by their husbands, former
			 husbands, or boyfriends;
		Whereas May 3, National One Love Day, will be celebrated through awareness campaigns, social media
			 postings, representative clothing, hats, ribbons, buttons, and bracelets
			 to show support for the thousands of organizations, hundreds of thousands
			 of workers and millions of victims across the United States; and
		Whereas the day will be marked as: One Day. One Mission. One Love: Now, therefore, be it
	
		That the House of Representatives—
			(1)supports National One Love Day;
			(2)focuses on heightening awareness and making new commitments to stop relationship violence in our
			 immediate circle of family, friends, neighbors, schools, and
			 organizations;
			(3)commends and supports the efforts of thousands of organizations and victims across the United
			 States to increase relationship violence awareness; and
			(4)seeks that every person speak to just one individual about what a healthy relationship is and help
			 that individual feel empowered.
			
